United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2631
                       ___________________________

                    Loren Reyna, also known as Two Bulls,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

Don Holloway; Kevin Thom, Sheriff et al., Pennington County Jail of Rapid City,
 South Dakota; Jodie McClure, RN Charging Nurse; Sergeant Steele, Charging
Officer; Correctional Officer Maxfield; Lieutenant Haga; Jail Commander Grier,

                    lllllllllllllllllllll Defendants - Appellees,

                                    A. P. Fuller,

                           lllllllllllllllllllll Defendant,

                             Sheriffs Deputy Smiths,

                     lllllllllllllllllllll Defendant - Appellee.
                                     ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Rapid City
                                 ____________

                           Submitted: March 27, 2015
                              Filed: April 8, 2015
                                 [Unpublished]
                                ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

      South Dakota inmate Loren Reyna appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Upon careful de novo review,
see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014), we agree with the district
court’s analysis, and we find no basis for reversal. Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.

                                        -2-